UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7893


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY DARNELL BELCHER, a/k/a Truck,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Jackson L. Kiser, Senior
District Judge. (4:97-cr-70018-JLK-1)


Submitted:   April 30, 2015                   Decided:   May 12, 2015


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Darnell Belcher, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Darnell Belcher appeals the district court’s order

denying his motion to waive a document retrieval fee.                We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Belcher, No. 4:97-cr-70018-JLK-1 (W.D. Va. Dec. 11,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2